DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 10-13, 15 have been amended, claims 28-42 have been added, claims 1-10, 16-27  have been canceled, and claims 10-15 and 28-42 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 and 01/21/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 11-15, 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jung 2007/0082181) in view of Gerard (2,657,158) and Weder (5,910,089).
As to claim 11, Jung discloses a packing material (10) comprising a bottom sheet (13) including a plurality of pockets (recess space 14), a plurality of cushioning elements (20), at least one cushioning element (20) of the plurality of cushioning elements (20) being located in each pocket of the bottom sheet (Figure 5a), and a top sheet (12) connected to the bottom sheet with the plurality of cushioning elements (20) positioned between the top sheet (12) and the bottom sheet (13, Figure 5a).  However, Jung does not disclose that the top and bottom sheet are cellulosic sheet, the plurality of cushioning elements are cellulosic cushioning element and each cellulosic cushioning element of the plurality of cellulosic cushioning elements having a plurality of folds and being formed into a shape. Nevertheless, Gerard discloses a packing material comprising a plurality of cellulosic cushioning elements (shredded paper), all the plurality of cellulosic cushioning element formed into a shape (pad), a top cellulosic sheet (11) arranged one side of the plurality of cellulosic cushioning elements; and a bottom cellulosic sheet (11) arranged on an opposite side of the plurality of cellulosic cushioning elements (both top and bottom cellulosic sheet made of heavy fibrous material such as heavy craft paper, column 2, lines 15-17) , the bottom cellulosic sheet being connected to the top cellulosic sheet (via suitable adhesive column 2, line 18) with the plurality of cellulosic cushioning elements positioned between the top cellulosic sheet and the bottom cellulosic sheet (Figure 1 with the plurality of cushioning element inside the two sheets).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging material of Jung with cellulosic (paper) material as taught by Gerard to provide with packaging material in order to completely recycled the packaging material and It would also have been obvious to one of skill in the art before the effective filing date in order to modify the cushioning element of Jung as modified with crumpled paper forming a sphere /rectangular/cubical shape as taught by Weder which the crumpled sheet does not require cutting/shredding of the same paper while provide the same excellent cushioning property to protect the article.  It also reduce the amount of paper that need to place within the top and bottom sheet due to more spring action due to the random folds and voids of the crumpled paper. 
As to claim 12, Jung as modified, further discloses each pocket (14) has an opening, and the top cellulosic sheet (12) is bonded to the -2-bottom cellulosic sheet (13) such that the top cellulosic sheet covers the openings of the plurality of pockets (Figure 2a).  
As to claim 13, Jung as modified further discloses wherein a plurality of cellulosic cushioning elements (20) is located in each pocket of the bottom cellulosic sheet (Figure 5a as recite above, top sheet being reference sheet 12 and bottom sheet with pockets are referring to sheet 13).  

As to claim 14, Jung as modified by Gerard, further discloses the plurality of cellulosic cushioning elements located in each pocket of the bottom cellulosic sheet are bonded to each other with bonds comprising adhesive and cellulosic fibers (Gerard discloses top and bottom sheet made of paper material and being bonded with adhesive, the material of the top and bottom sheet which the cellulosic fibers are adhered together via adhesive).
As to claim 15, Jung as modified further discloses the top cellulosic sheet (12) includes a plurality of pockets (Figure 5a, which the recesses on the top sheet is also considered a pockets), a plurality of cellulosic cushioning elements (20) being located in each pocket of the top cellulosic sheet, and wherein each pocket of the bottom cellulosic sheet is arranged opposite a pocket of the top cellulosic sheet to form a combined pocket
As to claim 28, Jung as modified further discloses the plurality of pockets is arrayed in both a first direction and a second direction (Figure 3 and 6 all shows the plurality of pockets are arrayed in multiple directions).
As to claim 29, Jung as modified further discloses the top cellulosic sheet includes a plurality of pockets (Figure 5a), at least one cellulosic cushioning element of the plurality of cellulosic cushioning elements being located in each pocket of the top cellulosic sheet (Figure 5a).
As to claim 30, Jung as modified does not specifically discloses a plurality of cellulosic cushioning elements is located in each pocket of the top cellulosic sheet.  Nevertheless, since Gerard discloses plurality of shredded paper can be place within a 
As to claim 31, Jung discloses a packing material (10) comprising a bottom sheet (13) including a plurality of pockets (recess space 14), a plurality of cushioning elements (20), at least one cushioning element (20) of the plurality of cushioning elements (20) being located in each pocket of the bottom sheet (Figure 5a), and a top sheet (12) connected to the bottom sheet with the plurality of cushioning elements (20) positioned between the top sheet (12) and the bottom sheet (13, Figure 5a), wherein the plurality of discrete cushioning material is arrayed in a first direction and a second direction (Figure 3 and 6).   However, Jung does not disclose that the top and bottom sheet are cellulosic sheet, the plurality of cushioning elements are cellulosic cushioning element and each cellulosic cushioning element of the plurality of cellulosic cushioning elements having a plurality of folds and being formed into a shape. Nevertheless, Gerard discloses a packing material comprising a plurality of cellulosic cushioning elements (shredded paper), all the plurality of cellulosic cushioning element formed into a shape (pad), a top cellulosic sheet (11) arranged one side of the plurality of cellulosic cushioning elements; and a bottom cellulosic sheet (11) arranged on an opposite side of the plurality of cellulosic cushioning elements (both top and bottom cellulosic sheet made of heavy fibrous material such as heavy craft paper, column 2, lines 15-17) , the bottom cellulosic sheet being connected to the top cellulosic sheet (via suitable adhesive column 2, line 18) with the plurality of cellulosic cushioning elements positioned between the top 
Weder disclose a packaging material (12), each made of sheet of paper material (column 3, line 55), the sheet of paper being crumpled to a sphere-like shape (Figure 1, column 3, lines 41-44) and placed between two object to protect the article store within the container. (Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging material of Jung with cellulosic (paper) material as taught by Gerard to provide with packaging material in order to completely recycled the packaging material and It would also have been obvious to one of skill in the art before the effective filing date in order to modify the cushioning element of Jung as modified with crumpled paper forming a sphere /rectangular/cubical shape as taught by Weder which the crumpled sheet does not require cutting/shredding of the same paper while provide the same excellent cushioning property to protect the article.  It also reduce the amount of paper that need to place within the top and bottom sheet due to more spring action due to the random folds and voids of the crumpled paper. 
As to claim 32, Jung as modified further discloses the adjacent discrete cellulosic cushioning elements contact each other (Figure 3 and 6 which all the cushioning elements are one big sheet material).
As to claim 33, Jung as modified further discloses each of the top cellulosic sheet and the bottom cellulosic sheet include an inner surface, and an adhesive (Jung discloses heat bonded seal and Gerard discloses use of adhesive to secure the pocket) 
As to claim 34, Jung as modified further discloses the plurality of discrete cellulosic cushioning elements is arrayed in a single layer (Figure 5a. 5b).
Allowable Subject Matter
Claims 35-42 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736